DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Legg (Pub No: 2013/0294375)., and further in view of Boariu et al (Pub No: 2011/0010610)


As to claim 1, Legg teaches a data transmission method (Legg, Fig 6, a method of sending PDUs), comprising: 
determining, by a transmit end, a first data packet to be sent to a first receive end (Legg, Figure 6 [0095] a NodeB determines a MAC-hs PDU is selected to be sent to a UE); 
generating, by the transmit end, a second data packet based on the first data packet, wherein a length of the second data packet is greater than a length of the first data packet (Legg, Figure 6 [0095], a MAC-hx PDU is generated concatenating PDUs based on the collected MAC-hs PDU and header with padding is added); and 
encoding, by the transmit end, the second data packet (Legg, Figure 6 [0095], and header with padding is added), and 
sending an encoded second data packet (Legg, Figure 6 [0095], transmitting to the single UE)
and wherein generating, by the transmit end, the second data packet based on the first data packet comprises: repeating the first data packet to generate the second data packet (Legg, [0095], collecting and concatenating those MAC-hs PDUs (this is a repeat/reuse of the same first determined MAC-hs PDU). Concatenation is generating something new (second packet) by reusing (repeating) a first packet together with other packets).
Legg does not explicitly teach further including information to be send to a second receive end.
However, Boariu et al teaches further including information to be send to a second receive end. (Boariu, Fig 3-5, [0005][0006][0025-00027], a concatenated MAC PDU is sent to a plurality of mobile stations).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Legg with Boariu to send a PDU to multiple destinations because it is desirable to decrease packet overhead where possible ([0003]).

As to claim 2, Legg teaches wherein generating, by the transmit end, the second data packet based on the first data packet comprises: determining, by the transmit end, a third data packet to be sent to a second receive end packet (Legg, Figure 6 [0095], a MAC-hx PDU is generated concatenating PDUs based on the collected (including 3) MAC-hs PDUs); and concatenating, by the transmit end, the first data packet with the third data packet to obtain the second data packet (Legg, Figure 6 [0095], a MAC-hx PDU is generated concatenating PDUs).

As to claim 3, Legg teaches wherein generating, by the transmit end, the second data packet based on the first data packet comprises: performing, by the transmit end, data padding on the first data packet according to a first padding rule to obtain the second data packet (Legg, Figure 6 [0095], and header with padding is added).

As to claim 4, Legg teaches wherein after determining, by the transmit end, the third data packet to be sent to a second receive end, the method further comprises: separately performing, by the transmit (Legg, [0013], the multiple PDUs are concatenated and based on padding “k” bits rule and optional pointer field); and the concatenating, by the transmit end, the first data packet with the third data packet to obtain the second data packet comprises: concatenating, by the transmit end, a padded third data packet with a padded first data packet to obtain the second data packet (Legg, Figure 6 [0095], concatenating and  header with padding is added).

As to claim 5, Legg teaches wherein concatenating, by the transmit end, the first data packet with the third data packet to obtain the second data packet comprises: concatenating, by the transmit end, the first data packet with the third data packet (Legg, Figure 6 [0095], concatenating and  header with padding is added), and performing data padding on a concatenated data packet according to a second padding rule to obtain the second data packet (Legg, [0013], the multiple PDUs are concatenated and based on padding “k” bits rule and optional pointer field).

As to claim 6, Legg teaches wherein after obtaining, by a transmit end, the first data packet of the first receive end, the method further comprises: determining, by the transmit end, the length of the first data packet, and when the length of the first data packet is less than a preset length threshold, executing the operation of generating the second data packet based on the first data packet (Legg, [0013], based on the concatenation meeting a threshold, padding bits are added).

As to claim 7, Legg teaches wherein the method further comprises: sending, by the transmit end, related information of the second data packet, wherein the related information indicates the first data packet of the first receive end (Legg, [0013], sending a pointer field for the first PDU).

As to claim 8, Legg teaches a transmit apparatus (Legg, Figure 6 [0095] a Node B), comprising: at least one processor(Legg, [0097], processor), configured to determine a first data packet to be sent to a first receive end (Legg, Figure 6 [0095] a NodeB determines a MAC-hs PDU is selected to be sent to a UE); 
 The at least one processor (Legg, [0097], processor), configured to generate a second data packet based on the first data packet, wherein a length of the second data packet is greater than a length of the first data packet (Legg, Figure 6 [0095], a MAC-hx PDU is generated concatenating PDUs based on the collected MAC-hs PDU and header with padding is added);
 an encoder(Legg, [0097], processors), configured to encode the second data packet (Legg, Figure 6 [0095], and header with padding is added); and 
a transmitter (Legg, [0097], processors), configured to send an encoded second data packet (Legg, Figure 6 [0095], transmitting to the single UE).
and wherein generating, by the transmit apparatus, the second data packet based on the first data packet comprises: repeating the first data packet to generate the second data packet (Legg, [0095], collecting and concatenating those MAC-hs PDUs (this is a repeat/reuse of the same first determined MAC-hs PDU). Concatenation is generating something new (second packet) by reusing (repeating) a first packet together with other packets)
Legg does not explicitly teach further including information to be send to a second receive end.
However, Boariu et al teaches further including information to be send to a second receive end. (Boariu, Fig 3-5, [0005][0006][0025-00027], a concatenated MAC PDU is sent to a plurality of mobile stations).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Legg with Boariu to send a PDU to multiple destinations because it is desirable to decrease packet overhead where possible ([0003]).


As to claim 9, Legg teaches wherein generating the second data packet based on the first data packet by the performing operations comprising: determining a third data packet to be sent to a second receive end (Legg, Figure 6 [0095], a MAC-hx PDU is generated concatenating PDUs based on the collected (including 3) MAC-hs PDUs); and concatenating the first data packet with the third data packet to obtain the second data packet (Legg, Figure 6 [0095], a MAC-hx PDU is generated concatenating PDUs).

As to claim 10, Legg teaches performing data padding on the first data packet according to a first padding rule to obtain the second data packet (Legg, Figure 6 [0095], and header with padding is added).

As to claim 11, Legg teaches wherein the generation module is further configured to separately perform data padding on the third data packet and the first data packet according to a second padding rule (Legg, [0013], the multiple PDUs are concatenated and based on padding “k” bits rule and optional pointer field); and, wherein concatenating the first data packet with the third data packet to obtain the second data packet by the generation module comprises: concatenating a padded third data packet with a padded first data packet to obtain the second data packet (Legg, Figure 6 [0095], concatenating and  header with padding is added).

As to claim 12, Legg teaches wherein concatenating the first data packet with the third data packet to obtain the second data packet by the generation module comprises: concatenating the first data packet with the third data packet (Legg, Figure 6 [0095], concatenating and  header with padding is added). and performing data padding on a concatenated data packet according to a second padding rule to obtain (Legg, [0013], the multiple PDUs are concatenated and based on padding “k” bits rule and optional pointer field).

As to claim 13, Legg teaches wherein the determining module is further configured to determine the length of the first data packet, and when the length of the first data packet is less than a preset length threshold, trigger execution of the operation of generating the second data packet based on the first data packet (Legg, [0013], based on the concatenation meeting a threshold, padding bits are added)..

As to claim 14, Legg teaches wherein the sending module is further configured to send related information of the second data packet, wherein the related information is used to indicate information related to the first data packet of the first receive end (Legg, [0013], sending a pointer field for the first PDU).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (Pub No: 2012/0188931) [0086-0087].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469